DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: support “53”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because “recess 30” is shown as a plate in Figs. 1-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: the term “thumb”, for element (52) on closure element (14) as shown in Fig.1 and discussed on page 3, line 18 as actuating the lever hook (20) is not understood; perhaps this is a translation issue. Appropriate correction is required.

Claim Objections
Claims 5-6 are objected to because of the following informalities:  
In claim 5 and 6, the phrase “characterised by” or “characterised in that” does not conform with accepted US practice and should be amended to --comprising--. 
Also, the phrases “in such a way” and “or the like” are considered indefinite since they do not clearly recite ascertainable structure to present a clear scope of the invention.   
In addition, in claim 5, line 10-11, the phrase “has always to be changed therewith” is grammatically awkward and not understood". 
Lastly, in claim 5, line 6, “this can be inserted”, lacks clear antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of the interchangeable insert having a “different design for the various receptacles” is unclear since “different” is a relative term and there is no comparison to anything positively recited in the claim, and further, there is no antecedent basis for "the various receptacles" since only “a receptacle arranged in the recess” is recited in the claim.
Furthermore, the structure of the interchangeable insert “different design” that allows it to be used with various receptacles of different closure elements is not clearly understood since it is unclear what disclosed structure is being referred to. The structure of the interchangeable insert “different design” that allows it to be used with various receptacles of different closure elements presumably having different “guides” is not clearly recited. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by DE 42 10 588 A1 (hereinafter DE588).
Re Claim 5. (New) 
As best understood with respect to the structure of the interchangeable insert and the various receptacles and guides thereof, DE588 discloses a modular closure device (Figs. 1-3) for different closure elements (21), such as finger levers, plate cylinders, profile cylinders, profile half cylinders, for locking a pivot lever (13) in a recess (10), wherein the closure elements can be inserted and fastened in a receptacle (19b) arranged in the recess (10) or the pivot lever, either from the front or from the rear, wherein the closure device, which has an interchangeable insert (27) adapted to the closure device and having a different design for the various receptacles (see paragraphs [0005], [0009], [0011], [0012], [0019], and [0021]-[0025],  “plate 27 is exchangeable, preferably attached to the plate-like attachment 10 so that it can be clipped in, so that it can easily be adapted to different types of lock 21. This applies in particular to the use of magnetic card locks, profile and round cylinders as well as actuating inserts, which require a fundamentally different opening in the key plate 27”), interacts with a guide of the interchangeable insert (27) in such a way that this can be inserted into the recess (19) or into the pivot lever (Fig.2; para [0025], “clipped in”), and the recess or the pivot lever having the inserted interchangeable insert can be plugged in a door leaf through an opening in the door leaf or the like and can be fastened with a cap (25), wherein the interchangeable insert is characterised by a lever hook (23) fixedly fitted with a surface of the closure device, which therefore has always to be changed therewith, wherein the surface of the closure device closes the lever hook (23) with an opposite closure surface (Fig.2 – hook 22 of pivot lever) and is opened such that the closure element (21) actuates the lever hook (23) and thereby releases the lever (13), and the lever hook (23) is returned to the starting position by a leg spring (24), so that the lever (13) is closed again without further actuation of the closure element (21).
Re Claim 6. (New)
As best understood, DE588 discloses the modular closure device according to claim 5, characterised in that the cap (25) also serves for fastening the recess (10) on the door leaf.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675